COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
  SUHEY L. ATTAGUILE,

                    Appellant,                    §               No. 08-16-00222-CV

  v.                                              §                  Appeal from the

  ANGELO F. ATTAGUILE,                            §                65th District Court

                    Appellee.                     §             of El Paso County, Texas

                                                  §               (TC# 2014DCM2379)

                                                  §
                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in that

part of the trial court’s judgment awarding child support. We therefore affirm that part of the

judgment. We conclude there was error in that part of the trial court’s judgment with regard to the

mischaracterization of the Diaz Note as Appellee’s separate property. We therefore reverse that

part of the judgment and remand to the trial court for a just and equitable division that includes the

Diaz Note as part of the marital estate.

       We further order that Appellant and Appellee each pay one-half (1/2) the costs of this

appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2018.


                                               GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.